Citation Nr: 0211632	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for Raynaud's disease, 
currently rated as 50 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.

(The issue of entitlement to service connection for bipolar 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his mother, and S.G.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
December 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Review of the claims file reflects that n March 2000, the 
veteran's representative requested that the veteran be 
scheduled for a Board hearing at the RO.  The veteran 
subsequently indicated that he wanted an RO hearing, and such 
a hearing was conducted in August 2000.  The veteran 
subsequently requested another hearing, but instead agreed to 
an informal conference between an RO decision review officer 
and the veteran's new representative. 

For reasons hereinafter discussed, the Board is undertaking 
additional development of the issue of entitlement to service 
connection for bipolar disorder pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the response 
of the veteran and his representative, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran's service-connected Raynaud's disease is 
manifested by a history of pain, numbness and discoloration 
in his hands and feet, but without two or more digital ulcers 
or multiple, painful, ulcerated areas.

2.  By rating decision in November 1994, a claim by the 
veteran of entitlement to service connection for bipolar 
disorder was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

3.  Certain items of evidence received since the November 
1994 rating decision are new and so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
bipolar disorder. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for Raynaud's disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (as in effect prior to January 12, 
1998); 38 C.F.R. Part 4, including § 4.7 and 4.104, 
Diagnostic Code 7117 (2001). 

2.  The November 1994 rating decision which denied 
entitlement to service connection for bipolar disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

3.  Evidence received since the November 1994 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for bipolar disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Veterans Claims Assistance Act:  Initially, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports, private treatment 
records, and the veteran's hearing testimony.  As the record 
shows that the veteran has been afforded several VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for Raynaud's 
phenomenon.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the record shows that, by a July 2001 
letter from the RO, the veteran was advised of the provisions 
of VCAA, including the type of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis: The present appeal involves the veteran's claim 
that the severity of his service-connected Raynaud's 
phenomenon warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Before proceeding to analyze the veteran's claim in regard to 
his rating for Raynaud's phenomenon, the Board notes that the 
rating criteria for evaluating disabilities of the 
cardiovascular system were amended during the pendency of the 
veteran's claim.  See 62 Fed.Reg. 65207-224 (1997).  This  
amendment became effective January 12, 1998.  As noted above, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's Raynaud's disease was evaluated using both the 
prior and amended regulations.  The October 1999 supplemental 
statement of the case adjudicated the veteran's claim for an 
increased disability rating using both the prior and amended 
regulations.  Therefore, the veteran was given notice of the 
new regulations and he and his representative had an 
opportunity to submit evidence and argument related to the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will proceed to analyze the veteran's 
claim under both sets of criteria.  

Prior to January 12, 1998, a 20 percent evaluation was 
appropriate for Raynaud's disease with occasional attacks of 
blanching or flushing; a 40 percent evaluation required 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis; and a 60 percent evaluation required 
multiple painful, ulcerated areas; and a 100 percent 
evaluation required severe form with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement. 
38 C.F.R. § 4.104, Diagnostic Code 7117.

As reflected by a note following this criteria, the 
evaluations in excess of 20 percent under Diagnostic Codes 
7114, 7115, 7116, and 7117 are for application to unilateral 
involvements.  With bilateral involvements separately meeting 
the requirements for evaluation in excess of 20 percent, 10 
percent will be added to the evaluation for the more severely 
affected extremity only, except where the disease has 
resulted in an amputation.  The resultant amputation rating 
will be combined with the schedular rating for the other 
extremity, including the bilateral factor, if applicable.  
The 20 percent evaluations are for application to unilateral 
or bilateral involvement of both upper and lower extremities.  
Id.

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when 
characteristic attacks occur four to six times a week.  A 40 
percent evaluation is provided when there are characteristic 
attacks occurring at least daily.  A 60 percent evaluation is 
provided when there are two or more digital ulcers and a 
history of characteristic attacks.  A 100 percent evaluation 
is provided with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  
38 C.F.R. § 4.104, Diagnostic Code 7117.

According to the note following these criteria, for purposes 
of this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  Id.

The veteran claims that the impairment associated with his 
service-connected Raynaud's phenomenon is inadequately 
reflected by the 50 percent schedular evaluation presently in 
effect for this disorder, thereby warranting an increased 
rating.  However, upon consideration of the following medical 
evidence of record, the Board finds that the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 50 percent under either the old or the new rating 
criteria.

The evidence of record reflects that, by a November 1994 
rating decision, service connection for Raynaud's phenomenon 
was established and this disorder was evaluated as 20 percent 
disabling.  This determination was based on service medical 
records, which showed treatment for recurrent finger pain and 
numbness, and a September 1994 report of VA examination of 
the hand, thumb, and fingers, which noted a diagnosis of 
Raynaud's phenomenon.   

In April 1996, the veteran claimed that the symptoms 
associated with his service-connected Raynaud's disease had 
increased in severity, thereby warranting an increased 
rating.  

An April 1996 VA outpatient treatment report notes that the 
veteran complained that his hands and feet stay cold and that 
his had is purple at times.

A May 1996 report of VA examination notes that the veteran 
complained of constant pain in the hands and forearms as well 
as occasional numbness and daily swelling of the hands.  The 
veteran also complained of increased pain and pallor with 
cold weather and stress.  He further reported occasional pain 
in the feet during cold weather.  The veteran described 
episodic cyanosis of the hands, lasting from 36 to 48 hours.  
Physical examination of the hands revealed no edema or 
cyanosis, the color was pink, sensation was intact, he had 
full range of motion, no tenderness was noted, and capillary 
refill was within normal limits.  Examination of the feet was 
unremarkable.  The diagnosis was Raynaud's phenomenon.

Accordingly, by an August 1996 rating decision, the schedular 
evaluation of the veteran's Raynaud's disease, all 
extremities, was increased to 50 percent disabling.

VA outpatient treatment records show that the veteran 
underwent a VA rheumatology consultation in August 1996.  The 
examiner noted mild pain to palpation over the lateral 
malleolus of the right ankle and mild decreased inflexion of 
the MCP (metacarpophalangeal) joints of the hands with 
occasional dilated capillary loops on digital capillary 
examination.  The impression was probable Raynaud's and 
questionable fibromyalgia.  A February 1997 report of VA 
neurology consultation notes the veteran's complaints of hand 
pain extending to his elbow and includes an impression of 
bilateral carpal tunnel.  An April 1997 Report of EMG 
(electromyography) and/or Nerve Conduction Studies reflects 
nerve conduction screen of both upper extremities revealed no 
evidence of carpal tunnel syndrome.

A March 1997 report of VA examination notes that the veteran 
complained of coolness and blanching of his fingers and toes, 
even in the summertime and worse upon exposure to cold.  He 
reported that he had a lot of problems with aching and pain 
in the fingers during the winter months.  The examiner noted 
that the veteran had not had ulcerations of extremities.  
Physical examination revealed that the veteran's fingers were 
pale and his fingers and toes were cool to touch.  There was 
no evidence of ulcerations.  The diagnosis was Raynaud's 
disease.

A March 1998 report of VA examination for arteries and veins 
notes that the veteran reported that his fingers become 
painful, swollen, and blanched and the skin becomes dry and 
cracked over the joints.  Swelling of the feet is also noted.  
It is further noted that these symptoms increase in severity 
upon exposure to cold.  Upon physical examination, the 
veteran's hands were swollen, dry, and the skin over the 
knuckles and joints was cracked.  The impression was 
Raynaud's disease of the hands and feet.

Private treatment records from the Trinity Clinic include an 
April 1999 examination report which shows an impression of 
Raynaud's syndrome - stable and notes that the veteran should 
do well during the summer and would need to be monitored 
closely as the weather became cooler.  

During his August 2000 personal hearing at the RO, the 
veteran testified that his Raynaud's disease is productive of 
constant pain in the hands, arms, feet, and legs.  He also 
reported that he experiences constant coldness and numbness 
in his hands and feet and his hands become tired quickly.  
The veteran stated that his Raynaud's disease was productive 
of no other problems.  

Upon VA examination in February 2002, the veteran reported 
that his symptoms with respect to Raynaud's disease were 
constant coldness, dry skin, and blanching of the hands.  He 
also complained of constant pain in the fingers and muscles 
extending into the shoulders as well as pain in his back, 
legs, and feet.  The examiner commented that, if the veteran 
does have Raynaud's disease, which he may have, it is not 
present at the present time and that it is atypical.  The 
impression was circulatory disorder, compatible with atypical 
Raynaud's disease.

It is clear from the above referenced evidence that the 
criteria for entitlement to a rating in excess of 50 percent 
are not met under either the old or new criteria and that the 
current 50 percent rating adequately reflects the current 
degree of impairment.  To warrant the next higher evaluation 
of 60 percent disabling, the schedular criteria for Raynaud's 
phenomenon prior to January 12, 1998, required multiple 
painful, ulcerated areas and the schedular criteria as 
revised requires two or more digital ulcers and a history of 
characteristic attacks.  However, although there is a finding 
of cracked skin over the joints of the hand, there is no 
medical evidence of uclerations and the veteran has not 
reported experiencing such symptoms.  The March 1997 VA 
examination report specifically notes that there was no 
evidence of ulcerations and the August 2000 hearing testimony 
does not allude to ulceration affecting the digits of either 
the hands or feet.  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
Raynaud's disease.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

II.  New and Material Evidence Claim

The record shows that entitlement to service connection for 
bipolar disorder was denied by rating decision in November 
1994.  The veteran did not file a notice of disagreement to 
initiate an appeal from that determination, and it therefore 
became final.  38 U.S.C.A. § 7105(c).  The veteran 
subsequently sought to reopen his claim, but reopening was 
denied by rating decision in August 1996.  The present appeal 
ensued. 

At this point the Board notes that certain supplemental 
statements of the case suggest that during the course of the 
appeal the RO may have implicitly reopened the claim and 
reviewed the merits of the underlying issue.  However, this 
is not clear.  At any rate, even if the RO determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

A claim which is the subject of a prior final denial may be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.  New and material evidence 
is defined by regulation.  See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

For requests to reopen filed prior to August 29, 2001, new and 
material evidence was defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's November 1994 
rating decision, including VA psychiatric examination 
reports, and VA outpatient treatment records.  The Board 
believes that certain items of evidence, specifically private 
psychiatric treatment records dated in 1994, are so 
significant that they must be considered.  The November 1994 
rating decision denied the claim based on a finding that the 
disorder was preexisting and not aggravated during service.  
These records dated just a few months after service would 
appear to offer the potential for a more accurate 
determination as to whether any preexisting disorder was in 
fact aggravated during service.  This evidence is new and 
material and the claim has been reopened.  

As noted above, on November 9, 2000, the President signed 
into law the VCAA.  With regard to the above decision, the 
Board need not consider whether the requirements of VCAA were 
complied with since the Board has reopened the claim under a 
new and material evidence analysis.  As to the merits 
analysis which now must be accomplished on the underlying 
service connection claim, additional development will be 
conducted by the Board as noted in the introduction.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for Raynaud's disease is not warranted.  To this extent, the 
appeal is denied. 

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bipolar disorder.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

